Per Curiam.
The demurrer to the petition in this proceeding must be sustained. The petition alleges that the Superior Court “ has recognized, does recognize, and, unless prohibited, will continue to recognize and take judicial notice of the acts of W. E. Hopping,” who claims to act as sheriff and tax collector of Shasta County.
Prohibition is not available as a remedy to prevent the acts of a de facto or de jure ministerial officer (People v. Board of Election, 54 Cal. 404; Le Conte v. Berkeley, 57 Cal. 269); nor to prevent judicial acts already done.
The right of one claiming to act as sheriff of a county can only be questioned in a proper proceeding by information in the nature of a quo warranta. (Hull v. Superior Court, ante.)
Demurrer sustained and writ dismissed.